        Case 2:15-cv-00428-KG-CG Document 87 Filed 06/04/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

NEW MEXICO FARM & LIVESTOCK BUREAU;
NEW MEXICO CATTLE GROWERS’
ASSOCIATION; and NEW MEXICO FEDERAL
LANDS COUNCIL,

       Plaintiffs,

v.                                                                     No. 2:15-cv-00428-KG-CG

UNITED STATES DEPARTMENT OF THE
INTERIOR; SALLY JEWELL, in her official capacity
as Secretary of the United States Department of the
Interior; UNITED STATES FISH AND WILDLIFE
SERVICE; and DANIEL M. ASHE, in his official
capacity as Director of the United States Fish and
Wildlife Service,

       Defendants,

CENTER FOR BIOLOGICAL DIVERSITY and
DEFENDERS OF WILDLIFE,

       Defendant-Intervenors.

                                               ORDER

       On June 4, 2020, the Court held a telephonic status conference. Christina Martin and

Troy Francois appeared on behalf of Plaintiffs; Nicole Smith appeared on behalf of the federal

Defendants; and John Buse appeared on behalf of Defendant-Intervenors. Having considered the

comments by counsel, the Court ORDERS that:

       1. on or before June 26, 2020, the parties will submit to the Court a Stipulated Judgment;

       2. if the parties cannot agree to a Stipulated Judgment, Plaintiffs must file a brief on

proposed remedies no later than June 26, 2020; Defendants and Defendant-Intervenors have until

July 10, 2020, to file a response; and Plaintiffs have until July 24, 2020, to file a reply; and
Case 2:15-cv-00428-KG-CG Document 87 Filed 06/04/20 Page 2 of 2



3. if necessary, any party may file a motion to extend the above deadlines.



                                             ________________________________
                                             UNITED STATES DISTRICT JUDGE




                                        2
